DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-9 and 11-16 are pending.
Claims 1-9 and 12-13 are amended.
Claim 16 is newly added.
Claim 10 is cancelled.
Response to Arguments
Applicant’s arguments, see page 6, filed 04/27/2022, with respect to specification objections have been fully considered and are persuasive. The title and abstract objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 6-8, filed 04/27/2022, with respect to 102 and 103 rejections have been fully considered and are persuasive. The 102 and 103 rejections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
McMeen et al US20170350936 (hereinafter “McMeen”) discloses a system and method for monitoring a characteristic of an environment of an electronic device. The electronic device may include a printed circuit board and a component. A sensor is placed on the printed circuit board, and may be between the component and the board, and connects to a monitor, or detector. An end user device may be used to store, assess, display and understand the data received from the sensor through the monitor. (Fig 1-16b, Paragraph 0073-0113)
However, McMeen fails to disclose a plurality of strain gauges positioned on the carrier such that each one of the plurality of corners has a respective one of the plurality of strain cauqes positioned closer to the one of the plurality of corners than to any other of the plurality of corners.
	Koschmieder US20100236334 discloses an apparatus and method uses a die having at least one perimeter side with multiple pads. A structure is positioned between the at least one perimeter side and the multiple pads having multiple layers within the die. The structure functions as both a strain gauge and a crack stop. The structure arrests cracks from propagating from the at least one perimeter side to an interior of the die and provides an electrical resistance value as a function of an amount of strain existing where the structure is positioned. In another form the structure is implemented on a substrate such as a printed circuit board rather than in a semiconductor die. (Fig 1-7, Paragraph 0015-0023)
	However, Koschmieder fails to disclose a plurality of strain gauges positioned on the carrier such that each one of the plurality of corners has a respective one of the plurality of strain cauqes positioned closer to the one of the plurality of corners than to any other of the plurality of corners.
Prior arts such as McMeen and Koschmieder made available do not teach, or fairly suggest, a plurality of strain gauges positioned on the carrier such that each one of the plurality of corners has a respective one of the plurality of strain cauqes positioned closer to the one of the plurality of corners than to any other of the plurality of corners.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-9 and 11-16 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855